Title: To James Madison from James Monroe, 24 September 1788
From: Monroe, James
To: Madison, James


Dear Sir
Fredricksbg. Sepr. 24. 1788.
I was favor’d with yours of the 14. two or three days past. The apology is rather due from those gentn. to whom it alludes, both to you and me, for their omission, than that they have any cause of complaint. The truth is, I suspect they were more at ease with their commercl. acquaintance, than they would have been elswhere, and are happier in their escape from the attention of others, than it cod. have made them.
I perfectly agree in the propriety of yeilding to the majority respecting the place of residence. If a concession must be made the minority must make it, and when the States south of us yeilded all hope was at an end. I have long since desponded of Georgetown, nor are my hopes more sanguine under the new, than they have been under the old government: but it has in my estimation every consideration of reason and propriety on its side, & of course every effort should be made in its favor whilst there is a prospect of success.
Two men have been taken up in this town on a suspicion of counterfeiting publick securities—their names are Willet & Whitney from the Eastwd. It is believ’d they will be sent to Richmd. by the decision of tomorrow.
The lottery is drawn. The prizes of 70 £ 5 £ & 2 £ fell to the lot of Mr. Carrington nephew of Colo. C. to compensate him for the expence of 4. tickets—those of 5 £ & 2 £. belong to you—Mr. Jones has 4£ to replace a like sum for four tickets. Almost every person to whom I sold any except my own family were among the fortunate adventurers. Beside the proportion I was under the necessity of taking as a trustee (abt. 30) I took several for my family all of which were blanks—in the former character I lost abt. 4 £: 10s:—the deduction of 15. pr. centm. upon each prize leaves the profit to the adventurer. Will you have yours laid out in tickets in the 2d. class? Inform me and I will apprize of those that shall be assign’d you.
Mr. Jones has recover’d and was well a few days since. He is now in King George. We are in health & desire our respects to our friends in b-way. I am dear Sir your friend & servt
Jas. Monroe
